             IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF MISSOURI
                          SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                             Plaintiff,

        v.                                         Case No. 17-03037-06-CR-S-SRB

 JOSE GUILLERMO GONZALES,

                             Defendant.

                                  PLEA AGREEMENT

       Pursuant to Rule 11(c)(1)(B) of the Federal Rules of Criminal Procedure, the parties

described below have entered into the following plea agreement:

       1.     The Parties. The parties to this agreement are the United States Attorney’s

Office for the Western District of Missouri (otherwise referred to as “the Government” or

“the United States”), represented by Timothy A. Garrison, United States Attorney, and

Abram McGull II, Assistant United States Attorney, and the defendant, Jose Guillermo

Gonzales (“the defendant”), represented by Marsha Jackson. The defendant understands

and agrees that this plea agreement is only between him and the United States Attorney for

the Western District of Missouri, and that it does not bind any other federal, state, or local

prosecution authority or any other government agency, unless otherwise specified in this

agreement.




       Case 6:17-cr-03037-SRB Document 222 Filed 06/05/19 Page 1 of 14
       2.     Defendant’s Guilty Plea. The defendant agrees to and hereby does plead

guilty to Counts Two and Three of the Superseding Indictment, charging him with a

violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B) and 18 U.S.C. § 924(c)(1)(A), that is,

possession with the intent to distribute 50 grams or more of a mixture or substance

containing methamphetamine and possession of           firearms, in furtherance of a drug

trafficking crime. By entering into this plea agreement, the defendant admits that he

knowingly committed these offenses, and is, in fact, guilty of these offenses.

       3.     Factual Basis for Guilty Plea. The parties agree that the facts constituting

the offenses to which the defendant is pleading guilty are as follows:

              On or about February 9, 2016, in Howell County, in the Western
       District of Missouri, the defendant, Jose Guillermo Gonzales, knowingly and
       intentionally possessed with intent to distribute 50 grams or more of a
       mixture or substance containing a detectable amount of methamphetamine,
       a Schedule II controlled substance, in violation of Title 21, United States
       Code, Section 841(a)(1) and (b)(1)(B).

               On or about February 9, 2016, in Howell County, in the Western
       District of Missouri, the defendant, Jose Guillermo Gonzales, knowingly
       possessed firearms, to wit: a Taurus Judge .45 caliber/.410 gauge revolver, a
       Springfield Armory XD 9mm pistol, a Maverick Model 88 12 gauge shotgun,
       a Jimenez Arms .380 caliber pistol, and a CMMG Model Mk4 .223 caliber
       rifle, in furtherance of drug trafficking crimes for which he may be
       prosecuted in a court of the United States, that is possession with intent to
       distribute a controlled substance, in violation of Title 18, United States Code,
       Section 924(c)(1)(A) and Section 2.

              On or about February 9, 2016, South Central Drug Task Force
       (SCDTF) TFO Hughston received information from a reliable source
       regarding the presence of methamphetamine and marijuana at the defendant,
       Jose Gonzales’, residence in West Plains, Missouri, all within the Western
       District of Missouri.




                                              2
       Case 6:17-cr-03037-SRB Document 222 Filed 06/05/19 Page 2 of 14
              Later that day, TFO Hughston was issued a warrant to search
       Gonzales’ residence for drugs and drug paraphernalia. At about 9:00 p.m.,
       officers and agents from the SCDTF, Missouri State Highway Patrol
       (MSHP), Howell County Sheriff’s Office, and West Plains Police
       Department executed the search warrant.

              In the course of the search, TFO Hughston seized the following
       items from the following locations in the defendant’s residence:

   ·   In the master bedroom, a zip lock bag containing six bags of
       methamphetamine, four zip lock bags of marijuana, approximately $7,576
       in U.S. currency, a bag of pills, a Taurus Judge .45/.410 revolver, a Smith
       & Wesson .22 caliber pistol, a Colt .45 caliber pistol;

   ·   In the kitchen, digital scales;

   ·   In another bedroom, marijuana, pills, glass pipe, and a stolen Springfield
       Armory XD 9mm pistol, a Maverick Model 88 12 gauge shotgun with a
       defaced serial number;

   ·   In the living room, a Jimenez Arms .380 caliber pistol and a CMMG Model
       Mk4 .223 caliber rifle.

              MSHP lab analysis showed that the controlled substances seized from
       Gonzales’ residence included 1.2 kilograms of marijuana, 150.8 grams of a
       mixture or substance containing methamphetamine, two hydrocodone pills,
       and three alprazolam pills.

               The defendant admits that he possessed the 150.8 grams of
       methamphetamine, found at his residence, with the intent to distribute.
       Further, the defendant possessed the firearms at his residence in furtherance
       of his possession of the 150.8 grams of methamphetamine, which he intended
       to distribute.

       4.     Use of Factual Admissions and Relevant Conduct.               The defendant

acknowledges, understands, and agrees that the admissions contained in section 3 and other

portions of this plea agreement will be used for the purpose of determining his guilt and

advisory sentencing range under the United States Sentencing Guidelines (“U.S.S.G.”),

including the calculation of the defendant’s offense level in accordance with U.S.S.G.

                                             3
       Case 6:17-cr-03037-SRB Document 222 Filed 06/05/19 Page 3 of 14
§ 1B1.3(a)(2). The defendant acknowledges, understands, and agrees that the conduct

charged in any dismissed counts of the Superseding Indictment, as well as all other

uncharged, related criminal activity, may be considered as “relevant conduct” pursuant to

U.S.S.G. § 1B1.3(a)(2) in calculating the offense level for the charges to which he is

pleading guilty

       5.     Statutory Penalties. The defendant understands that, upon his plea of guilty

to Count Two of the Superseding Indictment, charging him with possession with the intent

to distribute 50 grams or more of a mixture or substance containing methamphetamine, the

minimum penalty the Court may impose is not less than 5 years and not more than 40 years

of imprisonment, a fine not to exceed 5 million dollars and supervised release for not less

than 4 years. The defendant also understands that, upon his plea of guilty to Count Three

of the Superseding Indictment, charging him with possession of a firearm in furtherance of

a drug trafficking crime, the minimum penalty the Court may impose is not less than 5

years consecutive to the mandatory minimum in Count Two and not more than Life

imprisonment, a fine not more than $250,000 dollars and not more than 5 years of

supervised release. The defendant understands that Count Two is a Class B felony and

Count Three is a Class A felony. There is also a $100 mandatory special assessment per

felony count of conviction that must be paid in full at the time of sentencing.

       6.     Sentencing Procedures. The defendant acknowledges, understands, and

agrees to the following:

             a.     In determining the appropriate sentence, the Court will consult
       and consider the United States Sentencing Guidelines promulgated by the


                                             4
       Case 6:17-cr-03037-SRB Document 222 Filed 06/05/19 Page 4 of 14
       United States Sentencing Commission. These Guidelines, however, are
       advisory in nature, and the Court may impose a sentence either less than or
       greater than the defendant’s applicable Guidelines range, unless the sentence
       imposed is “unreasonable”;

             b.    The Court will determine the defendant’s applicable
       Sentencing Guidelines range at the time of sentencing;

             c.    In addition to a sentence of imprisonment, the Court must
       impose may impose a term of supervised release of not less than 5 years as
       to Count Two;

              d.    The Court may impose any sentence authorized by law,
       including a sentence that is outside of, or departs from, the applicable
       Sentencing Guidelines range;

             e.     Any sentence of imprisonment imposed by the Court will not
      allow for parole;


             f.     The Court is not bound by any recommendation regarding the
      sentence to be imposed or by any calculation or estimation of the Sentencing
      Guidelines range offered by the parties or the United States Probation Office;
      and,
             g.     The defendant may not withdraw his guilty plea solely because
      of the nature or length of the sentence imposed by the Court.

          7. Government’s Agreements. Based upon evidence in its possession at this

time, the United States Attorney’s Office for the Western District of Missouri, as part of

this plea agreement, agrees not to bring any additional charges against the defendant for

any federal criminal offenses for which it has venue and which arose out of the defendant’s

conduct described above. Given the defendant’s age, the Government will recommend a

sentence at or near the statutory mandatory minimum. Additionally, the Government

agrees to dismiss Counts 1 and 4 in the Superseding Indictment at sentencing.




                                            5
       Case 6:17-cr-03037-SRB Document 222 Filed 06/05/19 Page 5 of 14
       The defendant understands that this plea agreement does not foreclose any

prosecution for an act of murder or attempted murder, an act or attempted act of physical

or sexual violence against the person of another, or a conspiracy to commit any such acts

of violence or any criminal activity of which the United States Attorney for the Western

District of Missouri has no knowledge.

       The defendant recognizes that the United States’ agreement to forego prosecution

of all of the criminal offenses with which the defendant might be charged is based solely

on the promises made by the defendant in this agreement. If the defendant breaches this

plea agreement, the United States retains the right to proceed with the original charges and

any other criminal violations established by the evidence. The defendant expressly waives

his right to challenge the initiation of the dismissed or additional charges against him if he

breaches this agreement. The defendant expressly waives his right to assert a statute of

limitations defense if the dismissed or additional charges are initiated against him

following a breach of this agreement. The defendant further understands and agrees that,

if the Government elects to file additional charges against him following his breach of this

plea agreement, he will not be allowed to withdraw his guilty plea.

       8.     Preparation of Presentence Report. The defendant understands the United

States will provide to the Court and the United States Probation Office a government

version of the offense conduct. This may include information concerning the background,

character, and conduct of the defendant, including the entirety of his criminal activities.

The defendant understands these disclosures are not limited to the counts to which he has



                                              6
       Case 6:17-cr-03037-SRB Document 222 Filed 06/05/19 Page 6 of 14
pleaded guilty. The United States may respond to comments made or positions taken by

the defendant or the defendant’s counsel, and correct any misstatements or inaccuracies.

The United States further reserves its right to make any recommendations it deems

appropriate regarding the disposition of this case, subject only to any limitations set forth

in this plea agreement. The United States and the defendant expressly reserve the right to

speak to the Court at the time of sentencing pursuant to Rule 32(i)(4) of the Federal Rules

of Criminal Procedure.

       9.     Withdrawal of Plea. Each party reserves the right to withdraw from this

plea agreement for any or no reason at any time prior to the entry of the defendant’s plea

of guilty and its formal acceptance by the Court. In the event of such withdrawal, the

parties will be restored to their pre-plea agreement positions to the fullest extent possible.

However, after the plea has been formally accepted by the Court, the defendant may

withdraw his plea of guilty only if the Court rejects the plea agreement, or if the defendant

can show a fair and just reason for requesting the withdrawal. The defendant understands

that, if the Court accepts his plea of guilty and this plea agreement but subsequently

imposes a sentence that is outside the defendant’s applicable Sentencing Guidelines range,

or imposes a sentence that the defendant does not expect, like, or agree with, he will not be

permitted to withdraw his plea of guilty.

       10.    Agreed Guidelines Applications. With respect to the application of the

Sentencing Guidelines to this case, the parties stipulate and agree as follows:

             a.      The Sentencing Guidelines do not bind the Court and are
       advisory in nature. The Court may impose a sentence that is either above or


                                              7
       Case 6:17-cr-03037-SRB Document 222 Filed 06/05/19 Page 7 of 14
below the defendant’s applicable Guidelines range, provided the sentence
imposed is not “unreasonable”;

      b.     The applicable Guidelines section for the offense of conviction
in Count One is U.S.S.G. § 2D1.1(c);

       c.     The defendant has admitted his guilt and clearly accepted
responsibility for his actions, and has assisted authorities in the investigation
or prosecution of his own misconduct by timely notifying authorities of his
intention to enter a plea of guilty, thereby permitting the Government to
avoid preparing for trial and permitting the Government and the Court to
allocate their resources efficiently. Therefore, he is entitled to a 3-level
reduction pursuant to § 3E1.1(b) of the Sentencing Guidelines. The
Government, at the time of sentencing, will move the Court to that effect,
unless the defendant fails to abide by all of the terms and conditions of this
plea agreement and his pretrial release, attempts to withdraw his guilty pleas,
violates the law, or otherwise engages in conduct inconsistent with his
acceptance of responsibility;

       d.    There is no agreement between the parties regarding the
defendant’s criminal history category. The parties agree that the Court will
determine his applicable criminal history category after receipt of the
presentence investigation report prepared by the United States Probation
Office;

       e.      The defendant understands that the estimate of the parties with
respect to the Guidelines computation set forth in the subsections of this
section does not bind the Court or the United States Probation Office with
respect to the appropriate Guidelines levels. Additionally, the failure of the
Court to accept these stipulations will not, as outlined in section 9 of this plea
agreement, provide the defendant with a basis to withdraw his plea of guilty;

       f.     The defendant understands that the Court may impose any
sentence authorized by law, including any sentence outside the applicable
Guidelines range that is not “unreasonable.” However, while the United
States does not agree that a sentence outside the Guidelines range is
appropriate, the defendant may argue for a sentence outside the Guidelines
range. The agreement by the Government not to seek a departure from the
Guidelines is not binding upon the Court or the United States Probation
Office, and the Court may impose any sentence authorized by law, including
any sentence outside the applicable Guidelines range that is not
“unreasonable”;



                                        8
Case 6:17-cr-03037-SRB Document 222 Filed 06/05/19 Page 8 of 14
              g.     The defendant consents to judicial fact-finding by a
       preponderance of the evidence for all issues pertaining to the determination
       of the defendant’s sentence, including the determination of any mandatory
       minimum sentence (including the facts that support any specific offense
       characteristic or other enhancement or adjustment), and any legally
       authorized increase above the normal statutory maximum. The defendant
       waives any right to a jury determination beyond a reasonable doubt of all
       facts used to determine and enhance the sentence imposed, and waives any
       right to have those facts alleged in the Information. The defendant also
       agrees that the Court, in finding the facts relevant to the imposition of
       sentence, may consider any reliable information, including hearsay; and

              h.     The defendant understands and agrees that the factual
       admissions contained in section 3 of this plea agreement, and any admissions
       that he will make during his plea colloquy, support the imposition of the
       agreed upon Guidelines calculations contained in this agreement.

       11.    Effect of Non-Agreement on Guidelines Applications.              The parties

understand, acknowledge, and agree that there are no agreements between the parties with

respect to any Sentencing Guidelines issues other than those specifically listed in section

10 and its subsections. As to any other Guidelines issues, the parties are free to advocate

their respective positions at the sentencing hearing.

       12.    Change in Guidelines Prior to Sentencing. The defendant agrees that, if

any applicable provision of the Guidelines changes after the execution of this plea

agreement, then any request by the defendant to be sentenced pursuant to the new

Guidelines will make this plea agreement voidable by the United States at its option. If the

Government exercises its option to void the plea agreement, the United States may charge,

reinstate, or otherwise pursue any and all criminal charges that could have been brought

but for this plea agreement.




                                             9
       Case 6:17-cr-03037-SRB Document 222 Filed 06/05/19 Page 9 of 14
       13.       Government’s Reservation of Rights. The defendant understands that the

United States expressly reserves the right in this case to:

              a.     Oppose or take issue with any position advanced by the
       defendant at the sentencing hearing which might be inconsistent with the
       provisions of this plea agreement;

             b.     Comment on the evidence supporting the charges in the
       Superseding Indictment;

               c.    Oppose any arguments and requests for relief the defendant
       might advance on an appeal from the sentences imposed, and that the United
       States remains free on appeal or collateral proceedings to defend the legality
       and propriety of the sentence actually imposed, even if the Court chooses not
       to follow any recommendation made by the United States; and

              d.      Oppose any post-conviction motions for reduction of sentence,
       or other relief.

       14.       Waiver of Constitutional Rights.          The defendant, by pleading guilty,

acknowledges that he has been advised of, understands, and knowingly and voluntarily

waives the following rights:

                 a.    The right to plead not guilty and to persist in a plea of not
       guilty;

              b.     The right to be presumed innocent until his guilt has been
       established beyond a reasonable doubt at trial;

              c.     The right to a jury trial, and at that trial, the right to the effective
       assistance of counsel;

               d.     The right to confront and cross-examine the witnesses who
       testify against him;

              e.       The right to compel or subpoena witnesses to appear on his
       behalf; and

              f.     The right to remain silent at trial, in which case his silence may
       not be used against him.


                                                10
      Case 6:17-cr-03037-SRB Document 222 Filed 06/05/19 Page 10 of 14
       The defendant understands that, by pleading guilty, he waives or gives up those

rights and that there will be no trial. The defendant further understands that, if he pleads

guilty, the Court may ask him questions about the offense to which he pleaded guilty, and

if the defendant answers those questions under oath and in the presence of counsel, his

answers may later be used against him in a prosecution for perjury or making a false

statement. The defendant also understands that he has pleaded guilty to a felony offense

and, as a result, will lose his right to possess a firearm or ammunition, and might be

deprived of other rights, such as the right to vote or register to vote, hold public office, or

serve on a jury.

       15.    Waiver of Appellate and Post-Conviction Rights.

              a. The defendant acknowledges, understands, and agrees that, by
       pleading guilty pursuant to this plea agreement, he waives his right to appeal
       or collaterally attack a finding of guilt following the acceptance of this plea
       agreement, except on grounds of ineffective assistance of counsel or
       prosecutorial misconduct.

              b. The defendant expressly waives his right to appeal his sentence,
       directly or collaterally, on any ground except claims of ineffective assistance
       of counsel, prosecutorial misconduct, or an illegal sentence. An “illegal
       sentence” includes a sentence imposed in excess of the statutory maximum,
       but does not include less serious sentencing errors, such as a misapplication
       of the Sentencing Guidelines, an abuse of discretion, or the imposition of an
       unreasonable sentence. However, if the United States exercises its right to
       appeal the sentence imposed as authorized by 18 U.S.C. § 3742(b), the
       defendant is released from this waiver and may, as part of the Government’s
       appeal, cross-appeal his sentence as authorized by 18 U.S.C. § 3742(a) with
       respect to any issues that have not been stipulated to or agreed upon in this
       agreement.

       16.    Financial Obligations. By entering into this plea agreement, the defendant

represents that he understands and agrees to the following financial obligation:


                                              11
      Case 6:17-cr-03037-SRB Document 222 Filed 06/05/19 Page 11 of 14
              a.    The defendant understands that a Special Assessment will be
       imposed as part of the sentence in this case. The defendant promises to pay
       the Special Assessment of $200.00 by submitting a satisfactory form of
       payment to the Clerk of the Court prior to appearing for the sentencing
       proceeding in this case. The defendant agrees to provide the Clerk’s receipt
       as evidence of his fulfillment of this obligation at the time of sentencing.

       17.    Waiver of FOIA Request. The defendant waives all of his rights, whether

asserted directly or by a representative, to request or receive from any department or agency

of the United States any records pertaining to the investigation or prosecution of this case

including, without limitation, any records that may be sought under the Freedom of

Information Act, 5 U.S.C. § 552, or the Privacy Act of 1974, 5 U.S.C. § 552a.

       18.    Waiver of Claim for Attorney’s Fees. The defendant waives all of his

claims under the Hyde Amendment, 18 U.S.C. § 3006A, for attorney’s fees and other

litigation expenses arising out of the investigation or prosecution of this matter.

       19.    Defendant’s Breach of Plea Agreement. If the defendant commits any

crimes, violates any conditions of release, or violates any term of this plea agreement

between the signing of this plea agreement and the date of sentencing, or fails to appear for

sentencing, or if the defendant provides information to the Probation Office or the Court

that is intentionally misleading, incomplete, or untruthful, or otherwise breaches this plea

agreement, the United States will be released from its obligations under this agreement.

The defendant, however, will remain bound by the terms of the agreement, and will not be

allowed to withdraw his plea of guilty.

       The defendant also understands and agrees that, in the event he violates this plea

agreement, all statements made by him to law enforcement agents subsequent to the



                                             12
      Case 6:17-cr-03037-SRB Document 222 Filed 06/05/19 Page 12 of 14
execution of this plea agreement, any testimony given by him before a grand jury or any

tribunal, or any leads from such statements or testimony, shall be admissible against him

in any and all criminal proceedings. The defendant waives any rights that he might assert

under the United States Constitution, any statute, Rule 11(f) of the Federal Rules of

Criminal Procedure, Rule 410 of the Federal Rules of Evidence, or any other federal rule

that pertains to the admissibility of any statements made by him subsequent to this plea

agreement.

         20.   Defendant’s Representations. The defendant acknowledges that he has

entered into this plea agreement freely and voluntarily after receiving the effective

assistance, advice, and approval of counsel. The defendant acknowledges that he is

satisfied with the assistance of counsel, and that counsel has fully advised him of his rights

and obligations in connection with this plea agreement.              The defendant further

acknowledges that no threats or promises, other than the promises contained in this plea

agreement, have been made by the United States, the Court, his attorneys, or any other

party to induce him to enter his plea of guilty.

         21.   No Undisclosed Terms. The United States and the defendant acknowledge

and agree that the above stated terms and conditions, together with any written

supplemental agreement that might be presented to the Court in camera, constitute the

entire plea agreement between the parties, and that any other terms and conditions not

expressly set forth in this agreement or any written supplemental agreement do not

constitute any part of the parties’ agreement and will not be enforceable against either

party.


                                             13
         Case 6:17-cr-03037-SRB Document 222 Filed 06/05/19 Page 13 of 14
       22.    Standard of Interpretation. The parties agree that, unless the constitutional

implications inherent in plea agreements require otherwise, this plea agreement should be

interpreted according to general contract principles and the words employed are to be given

their normal and ordinary meanings. The parties further agree that, in interpreting this

agreement, any drafting errors or ambiguities are not to be automatically construed against

either party, whether or not that party was involved in drafting or modifying this agreement.

                                              TIMOTHY A. GARRISON
                                              United States Attorney


Dated: June 5, 2019___________           By /s/ Abram McGull II___
                                            ABRAM MCGULL II
                                            Assistant United States Attorney

        I have consulted with my attorney and fully understand all of my rights with respect
to the offenses charged in the Information. Further, I have consulted with my attorney and
fully understand my rights with respect to the provisions of the Sentencing Guidelines. I
have read this plea agreement and carefully reviewed every part of it with my attorney. I
understand this plea agreement and I voluntarily agree to it.

Dated: June 5, 2019                       By /s/ Jose Guillermo Gonzales
________                                     Jose Guillermo Gonzales
                                             Defendant

        I am defendant Jose Guillermo Gonzales’ attorney. I have fully explained to him
his rights with respect to the offenses charged in the Information. Further, I have reviewed
with him the provisions of the Sentencing Guidelines which might apply in this case. I
have carefully reviewed every part of this plea agreement with him. To my knowledge,
Jose Guillermo Gonzales’ decision to enter into this plea agreement is an informed and
voluntary one.


Dated: June 5, 2019___________           By /s/ Marsha Jackson
                                            Marsha Jackson
                                            Attorney for Defendant




                                             14
      Case 6:17-cr-03037-SRB Document 222 Filed 06/05/19 Page 14 of 14
